Citation Nr: 0212113
Decision Date: 09/16/02	Archive Date: 11/06/02

DOCKET NO. 97-31 235        DATE  SEP 16, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Sioux Falls, South Dakota

THE ISSUE

Whether the veteran has been paid all the disability compensation
benefits to which he was entitled for the period from June 1, 1986
through October 30, 1996.

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel                                       
               

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Evidence

The record in this case shows that a rating decision of April 1985
granted service connection for post-traumatic stress disorder
(PTSD), evaluated as 30 percent disabling, effective February 1,
1984. A subsequent rating decision of July 1986, granted a
temporary total rating based on hospitalization, effective March 4,
1986, then restored the prior 30 percent evaluation for PTSD,
effective June 1, 1985. The veteran appealed, seeking a higher
evaluation for that disability and, subsequently, a total
disability rating based on unemployability (TRIU). During the
pendency of that appeal, the Board remanded the case to the RO for
further development of the evidence in May 1990, in May 1992, and
in October 1994.

Following a personal hearing in September 1995 before an RO Hearing
Officer, a January 1996 Hearing Officer's decision increased the
evaluation of the claimant's service-connected PTSD from 30 percent
to 70 percent disabling, effective June 1, 1986. That decision was
implemented by rating action of February 1996, and in March 1996,
the claimant was awarded VA disability compensation at the 70
percent rate, commencing June 1, 1986. The appeal was returned to
the Board, and in a September 1996 decision, the Board granted
entitlement to a schedular 100 percent evaluation. That Board
decision was implemented by rating decision of September 1996, and
in October 1996 the veteran was awarded VA disability compensation
at the 100 percent rate, effective June 1, 1986. The veteran
appealed the March 1996 and October 1996 award actions, maintaining
that he had not been paid the full amount of VA disability
compensation to which he was entitled for the period from June 1,
1986, through October 30, 1996, pursuant to the decisions of the RO
Hearing Officer and the Board. As noted, in August 1998, the
veteran appeared at the RO before a traveling member of the Board
and offered testimony in support of his claim. The issue is now
before the Board for appellate consideration.

- 5 -

II. Analysis

VCAA

There has been a significant change in the law during the pendency
of this appeal with the enactment of the VCAA. This law eliminates
the concept of a well-grounded claim, redefines the obligations of
VA with respect to the duty to assist, and supersedes the decision
of the United States Court of Appeals for Veterans Claims (the
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000)
(per curiam order) (holding that VA cannot assist in the
development of a claim that is not well grounded). The VCAA is
applicable to all claims filed on or after the date of enactment,
November 9, 2000, or filed before the date of enactment and not yet
final as of that date. See Karnas v. Derwinski, 1 Vet. App. 308,
312-13 (1991). The record shows that upon receipt of the Court's
order and the return of the veteran's claims folders to the Board,
the veteran and his representative were informed by Board letter of
August 19, 2002, of the enhanced notice and assistance requirements
of the VCAA, and of his right to submit additional evidence or
argument in support of his claim. The veteran acknowledged his
receipt of notice of the provisions of the VCAA and its
implementing regulations on August 24, 2002.

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. Except for the amendment to 38 CFR 3.156(a), the second
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(iii), effective
August 29, 2001, governing reopening of previously and finally
denied claims, the provisions of this final rule apply to any claim
for benefits received by VA on or after November 9, 2000, as well
as to any claim filed before that date but not decided by VA as of
that date. The record shows that the instant appeal does not
address a reopened claim, and the reviewed regulations pertaining
to reopened claims are inapplicable to this appeal.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more

- 6 -

favorable to the claimant shall apply. VA's General Counsel has
determined, in a precedential opinion that the Board is bound to
follow, that the VCAA is more favorable to claimants than the law
in effect prior to its enactment. See VAOPGCPREC 11-00; Janssen v.
Principi, 15 Vet. App. 123 (2001) (per curiam).

The record shows that all relevant evidence necessary for an
equitable disposition of the instant appeal for payment of
additional VA disability compensation benefits to the veteran for
the period from June 1, 1986 through October 30, 1996, has been
obtained by the RO, and that VA's duty of notification to the
claimant of required information and evidence and its duty to
assist him in obtaining all evidence necessary to substantiate his
claim has been fully met. The RO has obtained he claimant's
complete claims folders, including all relevant applications,
rating decisions, and notification letters pertinent to the
veteran's appeal, and he has been provided audits of his disability
compensation payments in May 1996 and in November 1996. The
claimant has been afforded a personal hearing at the RO in July
1997 before an RO Hearing Officer and a hearing before a traveling
Member of the Board in August 1998. In March 2002, the claimant was
notified that the traveling Member of the Board who conducted his
hearing in August 1998 had retired, and was asked to state whether
he desired to have another hearing. He responded in March 2002 that
he did not want another hearing. The appellant has not argued a
notice or duty to assist violation under the VCAA, and the Board
finds that it is clear that the appellant has been fully notified
and aware of the type of information and evidence required to
substantiate his claim.

In a letter of August 2002, VA notified the veteran that VA's duty
to assist him included making reasonable attempts to get such
evidence as medical records, employment records, and records of
other Federal agencies. The August 2002 letter also notified the
veteran of his obligations to provide information enabling VA to
locate relevant records. In addition, the letter included an
explanation of what VA could do to help him develop his claim.
Thus, VA has informed the veteran of the information and evidence
necessary to substantiate his claim, and VA has notified him of
what information and evidence VA would obtain for him and of what
information and evidence he needed to obtain.

- 7 -

In view of the extensive factual development in the case, as
demonstrated by the record on appeal, there is no reasonable
possibility that further assistance world aid in substantiating the
appellant's claim. For these reasons, further development is not
necessary for compliance with the provisions of 38 U.S.C.A. 5103
and 5103A (West Supp. 2001).

Payment of Compensation Benefits for the period from June 1986 to
October 1996

For a disability resulting from personal injuries suffered or
disease contracted in line of duty in the active military, naval,
or air service during a period of war, the United States will pay
compensation as provided in this subchapter. 38 U.S.C.A. 1110. For
the purposes of 1110 of this title, monthly rates of disability
compensation are established for a disability rated from 10 percent
to 100 percent. 38 U.S.C.A. 1114.

Any veteran entitled to compensation at the rates provided in 1114
of this title and whose disability is rated not less than 30
percent shall be entitled to additional compensation for a
dependent spouse and child or children in specified monthly 
amounts. 38 U.S.C.A. 1115.

As of February 1984 the veteran had established service connection
for PTSD, rated as 30 percent disabling. In a February 1996 rating
action the evaluation was increased from 30 percent to 70 percent,
effective June 1, 1986, following termination of a temporary total
rating based upon hospitalization under the provisions of 38 C.F.R.
Part 4, 4.29. The veteran was paid at the 70 percent rate effective
from that date, less the compensation already paid to him on a
monthly basis at the 30 percent rate. In September 1996, the
evaluation for the veteran's disability was increased from 70
percent to I 00 percent and in October 1996 he was paid VA
disability compensation at the 100 percent rate, effective from
June 1, 1986, less the compensation that had already been paid to
him on a monthly basis and as retroactive payments.

- 8 -

The veteran has maintained that he was not paid the full amount of
VA compensation to which he was due for the period from June 1986
through October 1996. He has asserted that he was informed on one
occasion that he was due the sum of $99,611. He was paid about
$61,000 after prior payments of $28,000 were considered. This was
a total of some $89,000, leaving some $9,000 missing. He also
believes that a later VA audit showed that he was due a total of
$210,001 whereas he was only paid $201,000, again leaving $9,000
unaccounted for. The veteran has contended that when his disability
compensation was increased from 70 percent to 100 percent he should
have been entitled to receive the total retroactive benefit of
$210,000 with no prior payments being considered. The veteran
asserts that the VA deducted prior payments of $6 1,000 and $28,000
twice.

The veteran has not denied that he received the monthly amounts of
VA disability compensation paid to him at the 30 percent, 70
percent and 100 percent rates during the period in question, and
that those payments were correct. Rather, his contentions have
related to the checks paid to him as retroactive benefits and the
sums deducted from the total awards prior to the retroactive
payments as amounts already paid. In this regard, the May 1996 VA
audit reflects that for the period from June 1, 1986, to February
28, 1996, he had been paid $28,485.22 at the 30 percent rate
whereas he had been due $90,399.86 at the 70 percent rate and," as
therefore owed the sum of $61,914.64. A check for that amount was
sent to him in March 1996. This audit appears to be correct.

Another VA audit, dated in November 1996, calculated that the
veteran had been paid $99,611.92 at the 70 percent rate from June
1, 1986, to October 31, 1991, whereas he was due $210,347.13 at the
100 percent rate from June 1, 1986, to September 30, 1996. It was
indicated that $99,611.92 had been deducted from the amount that
was due. He was then sent one check in the amount of $106,247.20
and another check for $4,488 or a total of $110,735.20 representing
retroactive benefits. It was noted that the calculation showed a
separate payment for the month of October 1996. The Board has
reviewed this audit and finds that the amounts paid and amounts due
also appear to be correct.

- 9 -

The Board notes that the November 1996 audit shows that for the
period from June 1, 1986, to October 31, 1996, the veteran was paid
$99,611.92 at the 70 percent rate. That audit covered an additional
period of seven months from the May 1996 audit which showed that
the veteran was due the sum of $90,399.86 for the period from June
1, 1986, to February 28, 1996. The veteran would have received a
monthly payment each month during that period, accounting for most
of the difference. The November 1996 audit also included additional
amounts for the veteran's dependent children who were added to his
award effective in June 1989. Although the record reflects a
payment of $61,914.64 for retroactive benefits for the veteran in
March 1996 with $28,485.22 in prior payments being withheld, there
was no short fall of some $9,000 at that time as claimed by the
veteran. The record indicates that the retroactive payments to the
veteran were properly reduced by the prior payments which totaled
$28,485.22 in March 1996 and $99,611.92 by October 1996.

As discussed previously, the record indicates that for the period
from June 1, 1986, to October 31, 1996, the veteran was due the
total amount of $210,347.13 representing VA compensation at the 100
percent rate, including additional amounts for dependents as
appropriate, for that period of time. He had been previously paid
$99,611.92 and it was therefore necessary to deduct that sum from
the total amount due leaving him entitled to an additional
$110,735.20 in retroactive benefits. That amount was sent to him in
two checks, plus the October monthly payment. Except in certain
cases, such as special monthly compensation, the 100 percent
compensation rate is the maximum rate to which a veteran may be
paid and the amount paid the veteran is, subject to a deduction of
prior payments of VA disability compensation for the same period of
time. Since the amount due to the veteran for the period from June
1986 through October 1996 less the sum already paid appears to be
correct, it follows that the veteran is not entitled to
compensation in an amount greater than that paid to him as benefits
for that period. 38 U.S.C.A. 1110, 1114, 1115.

- 10 -

The Board has carefully reviewed the entire record in this case,
including the testimony presented by the veteran at the July 1997
hearing at the RO and the August 1998 travel Board hearing;
however, the Board does not find the evidence to be so evenly
balanced that there is doubt as to any material issue. 38 U.S.C.A.
5107.

ORDER

Entitlement to VA disability compensation benefits greater than
those paid to the veteran in monthly payments and retroactive
checks for the period from June 1, 1986, through October 30, 1996,
is not established. The appeal is denied.

G. H. Shufelt 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107- 103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no

- 11 -

longer a condition for an attorney-at-law or a VA accredited agent
to charge you a fee for representing you.

- 12 -

